DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submission filed on 1/21/2022 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Analysis – Applicant as his/her own Lexicographer
2.	As previously noted, Applicant has provided their own definitions to the terms of:  electrolyte composition, electrolyte salt, anode, cathode, lithium ion battery, and lithium/boron compound (see P13-20 of the PGPUB).  Accordingly, these explicit definitions will control the interpretations of these terms within the claims.  

3.	As also previously noted, with respect to the ranges as claimed, the instant specification notes the following:  

    PNG
    media_image1.png
    113
    633
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    27
    563
    media_image2.png
    Greyscale


Thus, all claimed ranges are considered to include slight variations above and below the stated ranges such that, for example, “in a range of 2 to 5 percent” is interpreted as “in a range from [about] 2 to [about] 5 percent by weight.”  

4.	Applicant previously amended claim 1 to recite, “An electrolyte composition consisting essentially of…”  The instant disclosure teaches the transitional phrase “consisting essentially of” is defined as follows:

    PNG
    media_image3.png
    279
    420
    media_image3.png
    Greyscale

The transitional phrase will be examined accordingly.

Claim Objections
5.	The objection to claims 25-29 is withdrawn in view of the appropriate correction filed.

Claim Rejections - 35 USC § 103
6.	The rejections of claims 1, 12-17 and 19, under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2013/033595) (published March 7 2013) (using US 2014/0248529 as a copy thereof with citations thereto) in view of any of the following references:
Tokuda et al. (US 2013/0216919) (“Rejection A”); or
Jow et al. (US 7,172,834) (“Rejection B”); or
Yamaguchi et al. (US 2005/0196670) and Lamanna et al. (US 2014/0093783) (“Rejection C”) are each maintained and updated in view of the amendments made.
	Regarding claim 1, Chen teaches an electrolyte composition consisting essentially of:
	a) from about 40% to about 90% by weight of the solvent mixture, and more narrowly about 50% to about 80 wt% of the solvent mixture, of a fluorinated acyclic carboxylic acid ester with CH3COOCH2CF2H explicitly taught (P49, 59);
one co-solvent..”), it would be in amount of 10-60 wt%, or 20-50 wt%, based on the solvent mixture in view of the teaching that the other co-solvent (component a: fluorinated acyclic carboxylic acid ester that is CH3COOCH2CF2H) is taught in an amount of 40-90 wt% [e.g., a solvent mixture of 100 wt% using 40 wt% CH3COOCH2CF2H results in the remainder (60 wt%) of the other co-solvent];
Note P60 explicitly teaches the combination of CH3CO2CH2CF2H and ethylene carbonate 
	c) lithium bis(oxalato) borate (“LiBOB”) as an electrolyte salt (P61, 72, 74)
	d) lithium hexafluorophosphate in an amount of 0.2 to about 2.0 Molar (=moles/L) (P61-62, 74) used an electrolyte salt, wherein mixtures of two or more of the disclosed electrolyte salts can be utilized (P74); and
	e) an additive including fluoroethylene carbonate in an amount of 0.01 to about 5% by weight of the total electrolyte composition (P81).  
	Regarding the above ranges for component d) and e) with respect to the claimed ranges, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  
	The only deficiencies of Chen are that the lithium bis(oxalato) borate electrolyte salt is not taught at being used at in an amount of 0.5 to 1.0% by weight as claimed, with the amounts of components a, b, and c  (CH3COOCH2CF2H, ethylene carbonate, and LiBOB, respectively) being based on the total weight of the electrolyte composition [the amounts of a and b are with respect to the solvent mixture versus the total weight of the electrolyte composition (P58-59)].  

Rejection A:  Tokuda teaches analogous art of non-aqueous lithium battery electrolyte compositions and that two lithium salts may be used concurrently including the example of LiPF6 and LiBOB (P47-48), wherein the blending amount of LiBOB w/r/t 100 wt% of the total non-aqueous electrolyte solution is given at 0.01-12 wt%, and preferably 0.1-10 wt%, because within these ranges there are enhanced effects on output characteristic, and load characteristic at both low and high temperature (P49).  Tokuda further teaches that if the blending amount is excessive, battery characteristics may be impaired on account of precipitation at low temperature, while an excessively small content may result in a lowered effect on enhancing the low-temperature characteristic, cycle characteristic, high-temperature storage characteristic and so forth (P49).   
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrolyte composition of Chen, comprising LiPF6 and LiBOB as suitable electrolyte salts that may be used as a mixture (P61-74), to include LiBOB in an amount of 0.01-12 wt%, and preferably 0.1-10 wt% based on the 100 wt% of the electrolyte composition, given that Tokuda teaches this amount when used concomitantly with LiFP6 provides for enhanced effects on output characteristic, and load characteristic at both low and high temperature (P47-49).
	The combined teaching provide overlapping ranges for each of a, b, and c based on calculated amounts with respect to the total electrolyte composition.  A sample calculation is below to demonstrate this feature using specific values selected from the explicitly taught ranges for each of the components above:

    PNG
    media_image4.png
    526
    550
    media_image4.png
    Greyscale

	This is only one example from the ranges taught by Chen as modified by Tokuda, and thus there are intrinsically respective ranges for each of a, b, and c  a range that overlap with those claimed when all the values are calculated.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 	
Rejection B:  Jow teaches analogous art of an electrolyte composition for a lithium battery including a specified salt mixture in which LiPF6 is utilized with the additive salt LiBOB 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrolyte composition of Chen, comprising LiPF6 and LiBOB as suitable electrolyte salts that may be used as a mixture (P61-74) and ethylene carbonate as the co-solvent (P58, 60), to include LiBOB in an amount of 0.1-60 mole percent of the total of the additive salt and electrolyte salt content of the electrolyte (abstract; full disclosure) given Jow teaches the concurrent use of such salts and the optimization of the amount of LiBOB w/r/t to LiPF6 (although stated in different terms of mole percent versus wt%) in order to promote formation of a protective layer on the carbonaceous anode material that protects the anode from propylene-carbonate electrolytes so that the lithium ion cells using such electrolytes are stable and have a wide operating temperature (C6/L10-24).  With respect to the amount of LiBOB, the following case law is pertinent:
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re
Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

In re Williams, 36 F.2d 436, 438 (CCPA 1929).

The combined teaching provides overlapping ranges based on calculated amounts with 
respect to the total electrolyte composition.  A sample calculation is below to demonstrate this feature using specific values selected from the explicitly taught ranges for each of the components above:

    PNG
    media_image5.png
    608
    647
    media_image5.png
    Greyscale

prima facie case of obviousness exists (see MPEP § 2144.05).   The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 
Rejection C:  Yamaguchi teaches analogous art of an electrolyte solution for a lithium battery in which the electrolyte includes a first electrolyte salt of LiB(C2O4)2 (i.e., lithium bis(oxalate)borate or “LiBOB” and a second electrolyte salt including at least one kind selected from a group including LiPF6 (abstract).  Yamaguchi teaches that a coating is formed on the anode by the first electrolyte salt and high ionic conductivity can be obtained by the second electrolyte salt (abstract).  Yamaguchi also teaches the use of fluoroethylene carbonate (abstract; P54) (component e as claimed).  Yamaguchi teaches the following with respect to the amount of the first electrolyte salt of LiBOB:

    PNG
    media_image6.png
    176
    427
    media_image6.png
    Greyscale

The coating formed on the anode by LiBOB creates the known beneficial results of extended calendar and cycle life as taught by Lamanna (P3):  
 [0003] Stabilizing the electrode/electrolyte interface is a key to 
controlling and minimizing these undesirable reactions and improving the cycle 
life and voltage and temperature performance limits of Li ion batteries.  

organize at the electrode surface in a way that passivates the interface 
represents one of the simplest and potentially most cost effective ways of 
achieving this goal.  The effect of common electrolyte solvents and additives, 
such as ethylene carbonate (EC), vinylene carbonate (VC), 2-fluoroethylene 
carbonate (FEC), and lithium bisoxalatoborate (LiBOB), on the stability of the 
negative electrode SEI (solid-electrolyte interface) layer is well documented.  
Evidence suggests that vinylene carbonate (VC) and lithium bisoxalatoborate 
(LiBOB), for example, react on the surface of the anode to generate a more 
stable Solid Electrolyte Interface (SEI).  Stabilizing the SEI and inhibiting 
the detrimental thermal and redox reactions that can cause electrolyte 
degradation at the electrode interface (both cathode and anode) will lead to 
extended calendar and cycle life and enhanced thermal stability of LIBs. 

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrolyte composition of Chen, comprising LiPF6 and LiBOB as suitable electrolyte salts that may be used as a mixture (P61-74), to include LiBOB in the above range and to further optimize the amount thereof in order to achieve a desired thickness of the protective layer on the anode, said protective layer on the anode leading to the known beneficial resutls of extended calendar and cycle life and enhacned thermal stability of lithium batteries (LIBs) as taught by Lamanna (P3). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The combined teaching provides overlapping ranges based on calculated amounts with 
respect to the total electrolyte composition.  A sample calculation is below to demonstrate this feature using specific values selected from the explicitly taught ranges for each of the components above:

    PNG
    media_image7.png
    575
    574
    media_image7.png
    Greyscale

	This is only one example from the ranges taught by Chen as modified by Yamaguchi, and thus there are intrinsically respective ranges for each of a, b, and c  a range that overlap with those claimed when all the values are calculated.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 
Regarding claim 12, Chen teaches a lithium ion battery (“an electrochemical cell”) (P8) comprising:
(a) a housing (P9);
 (b) an anode and a cathode disposed in the housing and in ionically conductive contact with one another (P10);
(c) the electrolyte composition of claim 1 (rejections of claim 1 entirely incorporated into the present rejection) disposed in the housing and providing an ionically conductive pathway between the anode and the cathode (P11); and
(d) a porous separator between the anode and the cathode (P12; see also P8-25, not limited to full disclosure).
Regarding claim 13, Chen teaches the electrochemical cell is a lithium ion battery (P8, full disclosure).
Regarding claim 14, Chen teaches the anode comprises an anode active material that is lithium titanate or graphite (P38, 131, claim 19).
Regarding claims 15 and 16, Chen teaches wherein the cathode comprises a cathode active material that is a lithium-containing manganese composite oxide represented by the formula below with corresponding amounts for each of the variables (P15):

    PNG
    media_image8.png
    289
    511
    media_image8.png
    Greyscale

+ reference electrode (claim 15) and being capable of charged to a potential greater than or equal to 4.20 V versus a Li/Li+ reference electrode (claim 16) (see P61 of the PGPUB of the instant disclosure).  Moreover, regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  Thus, the material above intrinsically achieves the claimed features given it is the same composition as that taught in the instant disclosure that achieves the features claimed (P61).  
Regarding claim 17, Chen teaches wherein the cathode comprises a cathode active material, wherein the cathode active material is a lithium-containing manganese composite oxide represented by the formula below with corresponding amounts for each of the variables (P15) which anticipates the subject matter presented (see also examples of Chen which present anticipatory examples):

    PNG
    media_image8.png
    289
    511
    media_image8.png
    Greyscale

Regarding claim 19, Chen teaches a computer, a camera, a radio, a power tool, a telecommunication device or a transportation device comprising the electrochemical cell of claim 12 (P84; claim 21).	

Chen et al. (WO 2013/033595) (published March 7 2013) (using US 2014/0248529 as a copy thereof with citations thereto) in view of any of the following individual references:
Tokuda et al. (US 2013/0216919) (“Rejection A”); or
Jow et al. (US 7,172,834) (“Rejection B”); or
Yamaguchi et al. (US 2005/0196670) and Lamanna et al. (US 2014/0093783) (“Rejection C”) 
as applied to at least claims 1 and 12 above, and further in view of Han et al. (US 2014/0127583) are each maintained.
Regarding claim 18, Chen teaches the use of a spinel cathode material represented by the following formula (P15):

    PNG
    media_image8.png
    289
    511
    media_image8.png
    Greyscale

Chen does not teach the use of a layered cathode material reading on the formula presented.  In the same field of endeavor, Han teaches analogous art of a lithium secondary battery including a cathode including a first cathode active material represented by Formula 1 having a layered structure (abstract; P9), and a second cathode active material represented by Formula 2 having a spinel structure (abstract; P12), wherein the second active material is analogous to the spinel material taught by Chen.  Formula 1 of the layered cathode material of Han is a formula that presents the same materials with each of the variables overlapping the ranges presented for the 0.5Mn0.3Co0.2)O2 or Li(Ni1/3Mn1/3Co1/3)O2 (P19).  Han teaches that the mixture of a layered-structured lithium transitional metal oxide and a spinel-structure lithium manganese oxide provides a lithium secondary battery achieving output characteristics well suited to electric vehicles and the like and also exhibits enhanced energy density characteristics (P67).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the cathode active material of Chen such that it includes a mixture of the spinel-structure lithium manganese oxide of Formula IB taught by Chen in combination with a layered cathode material such as Li(Ni0.5Mn0.3Co0.2)O2 or Li(Ni1/3Mn1/3Co1/3)O2 as taught by Han (P19) given Han teaches it is a known technique to provide a mixture of a layered-structured lithium transitional metal oxide and a spinel-structure lithium manganese oxide as a cathode material of a lithium secondary battery in order to provide the known results of a lithium secondary battery achieving output characteristics well suited to electric vehicles and the like and also exhibiting enhanced energy density characteristics (P67, not limited to full disclosure).
Response to Arguments
8.	 Applicant's arguments filed 1/21/2022 with respect to the prior art rejections previously presented have been fully considered but they are not persuasive.  Applicant’s arguments are reproduced or summarized below and followed by Examiner response sections that are respectfully submitted.
	1)  Applicant presents Tables 1 and 4 and highlights the electrolyte compositions 3 and 4 that include DFEA (component a), EC (component b), FEC and LiBOB and argues unexpected results.

Response:  At the outset, unexpected results cannot be argued for the ranges presented given at least the following two issues:
	A)  In each of the six Office Actions from 7/1/2019 onward, the following has been presented by the Examiner in terms of claim interpretation:   
	As also previously noted, with respect to the ranges as claimed, the instant specification notes the following:  


    PNG
    media_image1.png
    113
    633
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    27
    563
    media_image2.png
    Greyscale


Thus, all claimed ranges are considered to include slight variations above and below the stated ranges such that, for example, “in a range of 2 to 5 percent” is interpreted as “in a range from [about] 2 to [about] 5 percent by weight.”  

If the range and its end points are considered critical and relied upon for unexpected results, then the following paragraph would have to be deleted from the specification as it allows for each of the ranges to be interpreted more broadly than just the end points presented.
	B)  Applicant has amended the range of component c, lithium bis(oxalate)borate or “LiBOB” to 0.5-1.0% by weight and argues unexpected results for this range (which are not persuasive for the reasons subsequently presented); however, it is noted that if a successful showing of unexpected results for the amended range of the amount of LiBOB was presented, it would bring forth a new matter issue under 35 U.S.C. 112(a)/first paragraph.  
Specifically, the range for the amount of LiBOB [0.5-1.0%] has been amended from that originally disclosed (P33 of the PGPUB):
 “0.1 to about 10.0 percent by weight”
 “0.3 to about 4.0 percent by weight” 
“0.5 to 2.0 percent by weight” 
1.0% LiBOB is not disclosed, and unexpected results relative to this range are also not taught.
An amended range having new end points within an original range is not new matter by itself; however, a successful showing of unexpected results regarding a narrower range than was originally claimed/taught would bring forth a new matter issue, as it would show that the newly claimed range is a different invention than the originally disclosed range.  See MPEP 2163(I)(B) and case law discussion below.  In other words, unexpected results establishes that a small range is a different invention than the broad range so as In re Wertheim (citation below) points out, if the broad and narrow ranges are different inventions the broad range does not describe the narrow range.   With respect to the above, the following case law is applicable to this position:
In re Wertheim, 541 F.2d 257 (1976).  “Where it is clear, for instance, that the broad described range pertains to a different invention than the narrower (and subsumed) claimed range, then the broader range does not describe the narrower range. In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965); In re Draeger, 150 F.2d 572, 32 CCPA 1217, 66 USPQ 247 (1945).

In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range).

In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).

In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965).  “All claims under this rejection specify a first quench bath temperature range of "from about 40° F to at least as low as about 60° F" or the equivalent. Munt has a specific reason for the 60° F. maximum. Above that quench temperature his finished bristle filaments curl. His 40° lower temperature range limit is a "practical" limit determined by the brittleness of the polypropylene at this stage. He has seen fit to limit his claims to this range. Appellants have not shown a basis for claiming this range. In re Rodman, 223 F.2d 281, 42 CCPA 951, In re Draeger, 150 F.2d 572, 32 CCPA 1217.
In re Draeger, 150 F.2d 572, 32 CCPA 1217.  

“The mere fact that appellants' broad range overlaps at one end does not make it a disclosure of the critical limitations in the appealed claims. Appellants' application as filed fails to teach the gist of the invention here involved, and they should not now be permitted, on said disclosure, to extract from an issued patent, claims obviously based upon the disclosure of a critical element not even hinted at in their specification. To hold otherwise would encourage rather than discourage indefinite, broad disclosures and thus prevent inventions relating to critical matters, as does the one involved here, from being taught to the public.  In the instant case, as has been pointed out, the ranges in the appealed claims are so different from the ranges disclosed by appellants that it is obvious that the inventions are different.”

	2)  Applicant specifically argues:  The difference between electrolyte compositions 3 and 4 is in the amount of LBOB. Specifically, electrolyte composition 3 comprises 2 wt% LiBOB whereas electrolyte composition 4 comprises 1 wt% LiBOB.  Unexpectedly, as shown in Table 4, composition 4, in accordance with the presently claimed composition, outperforms composition 3 in coin cells. 
For example, and as shown in Table 4, coin cell 14 with composition 4 achieves an 80% cycle life of 626, meanwhile coin cell 13 with composition 3 achieves an 80% cycle life of 478. In addition, the coulombic efficiency (CE) in the 10th cycle for coin cell 14 (with composition 4) is higher than that of coin cell 3 (with composition 3). Applicant notes that small differences in coulombic efficiency are very important. A 0.1% difference in coulombic efficiency can result in a 20% loss in 200 cycles. See specification as published, para. [0164].  …An increase in LiBOB from 1 wt% to 2 wt% results in a decrease in the 10th cycle and the 80% cycle life.  The results could not have been predicted from the teachings of the prior art.


Response:  As previously detailed (pages 26-27 of the prior Office Action), the argument is not persuasive given unexpected results must be commensurate in scope with the evidence offered:  "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (MPEP 7160.02(d)) (Examiner emphasis).  In other words, the showing of unexpected results  must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
The objective evidence offered to support the allegation of unexpected results are the experiments as summarized in Table 1 of the instant application, wherein only two examples include all five components as claimed (Examples 3 and 4), and only one of these examples includes LiBOB in the amended range (Example 4).  Without calculations being performed, the exact weight percentages are not disclosed for DFEA and EC given P92-93 starts with 70 wt% DFEA: 30 wt% EC to which “enough LiPF6 was added to make a 1 M solution” and to which FEC and LiBOB are added to achieve 2 wt% FEC (for each of Examples 3 and 4) and 2 wt% and 1 wt% LiBOB.  Thus, the only two Examples having all five components have some value of DFEA (calculation needed), some value of EC (calculation needed), 1 M LiPF6, 2 wt% FEC, and then 2 wt% (Example 3) and 1 wt% (Example 4) of LiBOB, wherein only the latter example is within the scope of the amended range for LiBOB.
There is thus a single data point (Example 4) being relied upon in terms of the showing of unexpected results, wherein this fact alone is enough to show that the objective evidence is not commensurate in scope with claims as a single data point cannot span the range presented of 0.5-1.0% given the showing of unexpected results  must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The following case law, previously cited, is pertinent and repeated here again (MPEP 716.02(d)):
In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); and 

In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.") 

Furthermore, the claims recite the larger ranges of 30-80 wt% (CH3CO2CH2CF2H or DFEA), 10-60 wt% EC, 0.5- 1.0% LiBOB, 0.2 to 2.0 moles/L LiPF6, and 1.0 to 2.0% FEC.   The single data point that reads on the claimed composition does not have its final amount of DFEA or EC disclosed; the amount of LiPF6 is 1 M versus the range presented; the amount of FEC is 2% versus the range presented of 1.0-2.0% FEC; and the amount of LiBOB spans a range of 0.5-1.0% versus the single data point 1%.  Accordingly, analogous to the case law of In re Lindner, there is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the single composition tested.  
Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range(s) to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).   There is no data point for the bottom of the range of LiBOB (0.5%), and there are also no data points outside the bottom of the range of LiBOB (less than 0.5%).  
Therefore, it is concluded that the evidence offered for unexpected results in not persuasive on the basis of the case law and analysis above.  
Furthermore, the prior art does teaches the “unexpected” result such that it is expected:  
Jow (from Rejection B) provides evidence it would be expected that a decrease in the amount of LiBOB may result in improved coin cell performance at a certain point (at least Tables 1, 4, and 8).  For example, Table 1 provides evidence that there is an increase in subsequent decrease in coulombic efficiency at a certain point.  In Table 1, the coulombic efficiency increases with increasing amounts of LiBOB from 0 m to 0.005 m to 0.01 to 0.02 m, and then when increasing from 0.02 m to 0.05 m LiBOB, the coulombic effieciency (CE) decreases from 90.6% to 89.5%.  Thus, Jow does teach that a decrease in the amount of LiBOB may results in improved coin cell performance.  
	Thus, a person having ordinary skill in the art looking at the data of Jow would recognize that for a given electrolyte composition there is some value of LiBOB relative to the secondary salt utilized (LiPF6 or LiBF4) that would be optimal with respect to the amount of LiBOB and the secondary salt, and that this value might not always be the largest value of LiBOB.  Table 1 of Jow is reproduced below:

    PNG
    media_image9.png
    222
    419
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    39
    412
    media_image10.png
    Greyscale


This same trend is shown in at least Tables 4 and 8 of Jow.  Accordingly, the argued beneficial/unexpected result of increased CE by decreasing the amount of LiBOB from 2% to 1% is not unexpected based on the evidence of Jow. 
	See also Yamaguchi (Rejection C) which provides evidence it would be expected that a decrease in the amount of LiBOB may result in improved coin cell performance at a certain point subsequent decrease in cycle charactersticis (CC) at a certain point.  In Table 1, the CC increases with increasing amounts of LiBOB from 0.005 M to 0.01 to 0.05 up to 0.3, and then when increasing from 0.3 m to 0.4 and onward, the CC decreases as the amount of LiBOB increases.  Thus, Yamaguchi teaches that a decrease in the amount of LiBOB may results in improved coin cell performance.  
	Thus, a person having ordinary skill in the art looking at the data of Yamaguchi would recognize that for a given electrolyte composition there is some value of LiBOB that would be optimal, and that this value might not always be the largest value of LiBOB.  Accordingly, the argued beneficial/unexpected result of increased CE by decreasing the amount of LiBOB from 2% to 1% is not unexpected based on the evidence of Yamaguchi.
	Thus, the alleged unexpected result is entirely predictable from the prior art and would be an expected result, wherein expected beneficial results are evidence of obviousness [In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989); MPEP 716.02(c)].  
3)  Chen teaches in the examples compositions that include DFEA, FEC and EC, which would be similar to comparative compositions K and L of the present application. However, Chen does not recognize the improved properties achieved by adding LiBOB to the composition. As shown in Table 4, compositions K and L achieve an 80% cycle life of 67 and 158, respectively, while the inventive composition achieves 626, as noted above. Applicant, therefore, respectfully asserts that the presently claimed composition provides an unexpected result synergistic effect that results in unexpectedly improved properties in view of Chen. 
Moving to Tokuda, Tokuda teaches a nonaqueous electrolyte solution and a nonaqueous electrolyte secondary battery. More particularly, Tokuda relates to a nonaqueous electrolyte solution containing a specific cyclic compound having a carbon-carbon triple bond and containing also one or more compounds from among a compound having a cyano group, a cyclic ester compound comprising a sulfur atom and a compound having an isocyanate group. The Examiner relies on Tokuda to teach the claimed amount of LiBOB and asserts on page 5 of the Office Action that Tokuda teaches the blending amount of LiBOB with respect to 100 wt% of the total non-aqueous electrolyte solution is 0.01 - 12 wt%, and preferably 0.1-10 wt%. The examples in Tokuda use a base electrolyte solution of LiPF6 in a mixture of monofluoroethylene 
The data clearly shows that the presently claimed amount of LiBOB of between 0.5 to 1.0% by weight is critical to obtaining the unexpectedly good combination of properties exhibited by composition 4 according to the present disclosure. An increase in LiBOB from 1 wt% to 2 wt% results in a decrease in the 10th cycle and 80% cycle life. "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). The results discussed above could not have been predicted from the teachings of Tokuda, and thus could not have been obvious to one skilled in the art. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). 
For at least these reasons, the pending claims are patentable in view of Chen and Tokuda, and withdrawal of the rejection is respectfully requested. 

 
Response:  The argument of unexpected results is not persuasive given unexpected results must be commensurate in scope with the evidence offered (see section 2 response).  Applicant’s emphasized argument does not hold true as the data does not show anything with regard to 0.5% LiBOB, or any other value outside of 1.0% as it is a single example.  The data does not show that 1% LiBOB when used with the vast ranges presented for the other constituents, provides unexpected results.  Furthermore, the argument of unexpected results is also not persuasive given the alleged unexpected result is an  expected beneficial result (see response section above citing the evidence provided by each of Jow and Yamaguchi).  
With respect to the specified combination of Chen and Tokuda, Chen teaches that LiBOB may be utilized (P61-74) in addition to LiPF6, wherein mixtures of two or more may be utilized (P61-72).  There is thus explicit teaching, suggestion, and motivation in the Chen reference to include LiBOB.  The argument that Chen does not recognize the improved properties achieved by adding LiBOB to the composition is not persuasive because of the following case law:
when the differences would be otherwise obvious."  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, it is concluded that the findings of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.  See In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1987 (Fed. Cir. 1990).  See MPEP 2145.  

As to whether the differences are obvious (see Examiner emphasized portion above), MPEP 716.02(c) is reproduced below:
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).

Applicant argues that the improved results are improved cycle life by way of the coulombic efficiency value, and that there is an optimal amount of LiBOB that may not always be the largest value.  The prior art as applied not only teaches the use of LiBOB, but also teaches that improved cycle life, among other benefits, is an expected beneficial result, along with there being an optimal amount of LiBOB that may not always be the largest value:    
Tokuda et al. (US 2013/0216919) (Rejection A) teaches the preferable range of 0.1-10 wt% or less for LiBOB along with:  

    PNG
    media_image11.png
    252
    421
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    226
    418
    media_image12.png
    Greyscale


Jow et al. (US 7,172,834) (“Rejection B”) teaches an electrolyte composition for a lithium battery including a specified salt mixture in which LiPF6 is utilized with the additive salt LiBOB in an amount of 0.1-60 mole percent of the total of the additive salt and electrolyte salt content of the electrolyte (abstract).  The performance characteristics of a lithium battery are enhanced through the use of the electrolyte composition (abstract).  Additionally, see the following quoted sections which discuss the expected beneficial results of including LiBOB in a nonaqueous electrolyte, including higher subsequent cycling capacity (C3/4548):
C2-C3:

    PNG
    media_image13.png
    116
    431
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    80
    422
    media_image14.png
    Greyscale

C3:

    PNG
    media_image15.png
    265
    420
    media_image15.png
    Greyscale

See also Figures 2-7 of Jow which compare various electrolyte compositions with and without LiBOB.  Critically, Jow provides evidence it would be expected that a decrease in the amount of LiBOB may result in improved coin cell performance at a certain point (at least Tables 1, 4, and 8).  For example, Table 1 provides evidence that there is an increase in coulombic efficiency by increasing the amount of LiBOB to a certain value, and then a subsequent decrease in coulombic efficiency at a certain point.  In Table 1, the coulombic efficiency increases with amounts of LiBOB from 0 m to 0.005 m to 0.01 to 0.02 m, and then when increasing from 0.02 m to 0.05 m LiBOB, the coulombic effieciency (CE) decreases from 90.6% to 89.5%.  Thus, Jow does teach that a decrease in the amount of LiBOB may results in improved coin cell performance.  
	Thus, a person having ordinary skill in the art looking at the data of Jow would recognize that for a given electrolyte composition there is some value of LiBOB relative to the secondary salt utilized (LiPF6 or LiBF4) that would be optimal with respect to the amount of LiBOB and the secondary salt, and that this value might not always be the largest value of LiBOB.  Table 1 of Jow is reproduced below:

    PNG
    media_image9.png
    222
    419
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    39
    412
    media_image10.png
    Greyscale


This same trend is shown in at least Tables 4 and 8 of Jow.  Accordingly, the argued beneficial/unexpected result of increased CE by decreasing the amount of LiBOB from 2% to 1% is not unexpected based on the evidence of Jow. 

Yamaguchi et al. (US 2005/0196670) (“Rejection C”) Yamaguchi teaches the concomitant use a first electrolyte salt and second electrolyte salt, and that a coating is formed on the anode by the first electrolyte salt (LiBOB) and high ionic conductivity (LiPF6) can be obtained by the second electrolyte salt (abstract).  Yamaguchi also teaches the use of fluoroethylene carbonate (abstract; P54) (component e as claimed).  Yamaguchi teaches the electrolyte solution improves battery characteristics including cycle characteristics (P11).  The first salt forms a stable coating on the anode so that an irreversible reaction which occurs cycle characteristics and low temperature characteristics can be improved (P16).  As taught by Lamanna et al. (US 2014/0093783), providing a stable coating on the anode by utilizing LiBOB leads to extended calendar and cycle life:
[0003] Stabilizing the electrode/electrolyte interface is a key to 
controlling and minimizing these undesirable reactions and improving the cycle 
life and voltage and temperature performance limits of Li ion batteries.  
Electrolyte additives designed to selectively react with, bond to, or self 
organize at the electrode surface in a way that passivates the interface 
represents one of the simplest and potentially most cost effective ways of 
achieving this goal.  The effect of common electrolyte solvents and additives, 
such as ethylene carbonate (EC), vinylene carbonate (VC), 2-fluoroethylene 
carbonate (FEC), and lithium bisoxalatoborate (LiBOB), on the stability of the 
negative electrode SEI (solid-electrolyte interface) layer is well documented.  
Evidence suggests that vinylene carbonate (VC) and lithium bisoxalatoborate 
(LiBOB), for example, react on the surface of the anode to generate a more 
stable Solid Electrolyte Interface (SEI).  Stabilizing the SEI and inhibiting 
the detrimental thermal and redox reactions that can cause electrolyte 
degradation at the electrode interface (both cathode and anode) will lead to 
extended calendar and cycle life and enhanced thermal stability of LIBs. 

Yamaguchi further explicitly teaches the synergistic effects of LiBOB in conjunction with FEC (component e as claimed) and also utilizing LiPF6):

    PNG
    media_image16.png
    315
    429
    media_image16.png
    Greyscale

subsequent decrease in cycle charactersticis (CC) at a certain point.  In Table 1, the CC increases with increasing amounts of LiBOB from 0.005 M to 0.01 to 0.05 up to 0.3, and then when increasing from 0.3 m to 0.4 and onward, the CC decreases as the amount of LiBOB increases.  Thus, Ymaguchi teaches that a decrease in the amount of LiBOB may results in improved coin cell performance.  
	Thus, a person having ordinary skill in the art looking at the data of Yamaguchi would recognize that for a given electrolyte composition there is some value of LiBOB that would be optimal, and that this value might not always be the largest value of LiBOB.  
Chiga (US 2010/0035162) (previously applied) teaches an electrolyte comprising the five components as claimed:  CH3COOCH2CF2H (P18-19, 21); ethylene carbonate (P30), a film forming chemical compound such as LiB(C2O4-)2 (i.e., lithium bis(oxalate)borate or “LiBOB’) (P26); a lithium salt such as LiPF6 (i.e., lithium hexafluorophosphate) that is dissolved in a concentration of 1 mol/l to chain fluorinated carboxylic acid ester (P24); and e) the film forming chemical compound of the electrolyte composition can include more than one type (i.e., “at least one type” —P26) and discloses the use of 4-fluoroethylene carbonate (another name for fluoroethylene carbonate).  Chiga teaches the following:

    PNG
    media_image17.png
    144
    348
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    480
    351
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    86
    351
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    338
    357
    media_image20.png
    Greyscale

The following five additional evidential references previously cited with respect to the expected beneficial result of utilizing LiBOB within a non-aqueous electrolyte solution for improved cycle life (for a total of six references cited with Lamanna et al. (US 2014/0093783) discussed above and included as a teaching reference in Rejection C, Lamanna’s teachings also being reproduced below for convenience):
Lamanna et al. (US 2014/0093783):
[0003] Stabilizing the electrode/electrolyte interface is a key to 
controlling and minimizing these undesirable reactions and improving the cycle 
life and voltage and temperature performance limits of Li ion batteries.  
Electrolyte additives designed to selectively react with, bond to, or self 
organize at the electrode surface in a way that passivates the interface 
represents one of the simplest and potentially most cost effective ways of 
achieving this goal.  The effect of common electrolyte solvents and additives, 
such as ethylene carbonate (EC), vinylene carbonate (VC), 2-fluoroethylene 
carbonate (FEC), and lithium bisoxalatoborate (LiBOB), on the stability of the 
negative electrode SEI (solid-electrolyte interface) layer is well documented.  
Evidence suggests that vinylene carbonate (VC) and lithium bisoxalatoborate 
(LiBOB), for example, react on the surface of the anode to generate a more 
stable Solid Electrolyte Interface (SEI).  Stabilizing the SEI and inhibiting 
the detrimental thermal and redox reactions that can cause electrolyte 
degradation at the electrode interface (both cathode and anode) will lead to 
extended calendar and cycle life and enhanced thermal stability of LIBs. 

Egorov et al. (US 2013/0236776):

 [0061] The electrolyte may further include an additive selected from lithium 
bis(oxalate)borate (LiBOB), lithium bis(salicylato)borate (LiBSB), and a 
combination thereof.  The lithium bis(oxalate)borate (LiBOB) and/or lithium 
bis(salicylato)borate (LiBSB) improves thermal stability of an electrolyte and 
cycle life of a battery.

Amine et al. (US 2005/0019670):  

[0037] Suitable stabilization additives that, when appropriately blended, 
enhance calendar and cycle life in the lithium based cells include the 
following materials: substituted or unsubstituted organoamines, substituted or 

unsubstituted aryl compounds and metal bis(chelato)borates.  Particularly 
suitable are pyridazine, vinyl pyridazine, quinoline, vinyl quinoline, 
pyridine, vinyl pyridine, indole, vinyl indole, triethanol amine, 1,3-dimethyl 
butadiene (DMB), butadiene, biphenyl, vinyl biphenyl, o-terphenyl, 1,2 diphenyl 
ether, N-methyl pyrrole, 1,2-diphenylethane, vinyl ethylene carbonate(VEC), 
vinyl carbonate, imidazole, vinyl imidazole, piperidine, vinyl piperidine, 
pyrimidine, vinyl pyrimidine, pyrazine, vinyl pyrazine, pyrimidine, vinyl 
pyrimidine, isoquinoline, vinyl isoquinoline, quinoxaline, vinyl quinoxaline 
and lithium(chelato)borates such as LiBOB and Li(C2O4)BF2. 
 
Park et al. (US 2009/0068566):  

[0033] The lithium salts can include a first lithium salt including 
LiPF.sub.6; and a second lithium salt selected from the group consisting of 
LiBC.sub.2O.sub.4F.sub.2, LiB(C2O4)2, LiN(SO.sub.2C.sub.2F.sub.5).sub.2, LiN(SO.sub.2CF.sub.3).sub.2, LiBF.sub.4, LiClO.sub.4, and combinations thereof.  The combination of the first and second lithium salts can sufficiently supply lithium salts and inhibit damage to the passivation film, resulting in an improvement of the initial charge and discharge capacity, and the cycle life. 

Lee (US 2009/0068565) teaches analogous art of LiPF6 combined with ethylene carbonate, LiBOB, and FEC (abstract; full disclosure), wherein:  

[0029] The second additive, LiB(C2O4)2, improves the 
cycle-life characteristics of the battery.  As non-limiting examples, the 
second additive may be included in an amount of 0.1 to 5 parts by weight, or 
more specifically, in an amount of 0.2 to 3 parts by weight based on 100 parts 
by weight of the electrolyte.  When the second additive is included in an 
amount of less than 0.1 parts by weight, cycle-life characteristics may not be 
improved sufficiently, while when the second additive is included in an amount 
of more than 5 parts by weight, the electrolyte viscosity may be increased. 

Xu et al. (US 2006/0240322):  

[0011] Therefore it is reasonable to assume that if LiPF.sub.6 and LiBOB are 
mixed into conventional battery solvents, the lithium ion batteries using the 
resulting electrolytic solutions should perform well, especially in terms of 
long cycle life. 

unexpected, wherein one skilled in the art on the basis of the teaching and evidential references as cited would certainly expect beneficial results when LiBOB is utilized within an electrolyte composition with respect to improving the cycle life, and that the optimal amount of LiBOB may not always be the largest value of LiBOB  For this reason, the argument of unexpected results is not persuasive. 
	4)  Rejection B.  Claims 1, 12-17, 19 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen (WO2013/033595) in view of Jow (US 7,172,334). To the extent that the reference applies to the claims as amended, it is respectfully traversed as follows.
As explained above, claim 1 is amended to limit the amount of lithium bis(oxalate) borate and fluoroethylene carbonate. The amended claims are associated with greater than expected results in view of Chen for at least the reasons explained above. Applicant respectfully asserts that the improved results are also unexpected in view of the combination of Chen and Jow.
In the examples, Jow’s electrolyte composition includes PC, EC, EMC, LiBF4, and LiBOB. For example, Table 1 shows that an increase in LiBOB from 0.005 M to 0.02 M in the electrolyte results in an increase in Coulombic Efficiency (%) of the 1st cycle from 86.6% to 90.6%. Jow does not teach or suggest a decrease in the amount of LiBOB results in improved coin cell performance as illustrated by electrolyte composition 4 compared to composition 3. As such, Jow does not recognize the criticality of the presently claimed amount of LiBOB.
For at least these reasons, the pending claims are patentable over Chen in view of Jow and withdrawal of the rejection is respectfully requested.

	Response:  The argument of unexpected results is not persuasive given unexpected results must be commensurate in scope with the evidence offered (see section 2 response).  Furthermore, the argument of unexpected results is also not persuasive given improved cycle life by way of coulombic efficiency measurements are an entirely expected beneficial result (pages 12-26 of the prior Office Action; see response to argument 3 above).
	With respect to Table 1 of Jow, Jow also shows that an increase from 0.02 M LiBOB to 0.05 M LiBOB decreases the coulombic efficiency from 90.6% to 89.5%.  Thus, Jow does teach that a decrease in the amount of LiBOB results in improved coin cell performance.  
	Thus, a person having ordinary skill in the art looking at the data of Jow would recognize that for a given electrolyte composition there is some value of LiBOB relative to the secondary 6 or LiBF4) that would be optimal with respect to the amount of LiBOB and the secondary salt, and that this value might not always be the largest value of LiBOB.  Table 1 of Jow is reproduced below:

    PNG
    media_image9.png
    222
    419
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    39
    412
    media_image10.png
    Greyscale


This same trend is shown in at least Tables 4 and 8 of Jow.  Accordingly, the argued beneficial/unexpected result of increased CE by decreasing the amount of LiBOB from 2% to 1% is expected based on the evidence of Jow. 

	4) Rejection C.  Claims 1, 12-17, 19 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen (WO2013/033595) in view of Yarnaguchi (US2005/0196670) and Lamanna (US 2014/0093783).
 In the examples, Yamaguchi’s electrolyte composition includes LiBOB at from between 0.005 mol/1 to 0.66 mol/l. See in Examples, Tables 1 (reproduced below for convenience). Using the Examiner’s calculation as presented on page 12 of the Office Action, reproduced below for convenience, the amount of LiBOB is between 0.068 — 5.79 wt%.
As explained above, Applicant claims a narrow range of LiBOB that is critical to achieving the best cycle performance, namely 0.5 to 1.0 wt.%. Notably, the cycle and low temperature characteristic taught by Yamaguchi are the best when the LiBOB amount is 0.2 mol/l, corresponding to 2.65 wt%. The claimed amount of LiBOB is not within the optimal range taught in Yamaguchi. Therefore, Yamaguchi does not recognize the technical effect of including an amount of 0.5 to 1.0 wt.% of LiBOB in the composition.
Moving to Lamanna, the Examiner alleges that Lamanna teaches that a coating formed on the anode by LiBOB creates the known beneficial results of extended calendar and cycle life. See Office Action, page 10. While Lamanna generally teaches that the electrode/electrolyte interface is key to improving cycle life, Applicant submits that Lamanna does not teach or suggest that using LiBOB in the claimed amounts leads to unexpected results as described above.


Response:  It is noted that the range calculated by Applicant (emphasized above) does not cover the whole range of LiBOB taught by the combination of references as the Examiner example previously provided was only for 60% DFEA, 40% EC, 1 M LiPF6, and 5 wt% FEC.  These are values within ranges taught for each component taught by the prior art.  Thus, it is noted that the amount of LiBOB would require extensive calculations in conjunction with the full ranges disclosed for each of the above components to determine the full scope of the range in the context of the combination of references.
Critically, Yamaguchi also provides evidence it would be expected that a decrease in the amount of LiBOB may result in improved coin cell performance at a certain point (Table 1).  Table 1 provides evidence that there is an increase in coulombic efficiency by increasing the amount of LiBOB to a certain value, and then a subsequent decrease in cycle charactersticis (CC) at a certain point.  In Table 1, the CC increases with increasing amounts of LiBOB from 0.005 M to 0.01 to 0.05 up to 0.3, and then when increasing from 0.3 m to 0.4 and onward, the CC decreases as the amount of LiBOB increases.  Thus, Ymaguchi teaches that a decrease in the amount of LiBOB may results in improved coin cell performance.  
	Thus, a person having ordinary skill in the art looking at the data of Yamaguchi would recognize that for a given electrolyte composition there is some value of LiBOB that would be optimal, and that this value might not always be the largest value of LiBOB.  
	Accordingly, the argument of unexpected results is not persuasive given the result is entirely expected based on the evidence of Yamaguchi (in addition to the other reasons presented above).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/AMANDA J BARROW/Primary Examiner, Art Unit 1729